PER CURIAM.
The Department of Banking and Finance revoked appellant’s license as a mortgage broker on two grounds. We affirm on the basis of the Department’s finding that appellant, by a course of conduct, demonstrated negligence or incompetence in performing acts for which he was responsible under Chapter 494, Florida Statutes (1979).
In view of our disposition, we find it unnecessary to pass on the other ground on which the Department revoked appellant’s license.
GRIMES, C. J., and SCHEB and CAMPBELL, JJ., concur.